ALLOWANCE

Response to Amendment
Applicant's amendment filed on 03/08/2022 has been entered.  Claims 1-20 have been amended.  Claims 1-20 are still pending in this application, with claims 1 being independent.
In consideration of the amendments/arguments with respect to claims 10-12, rejection under 35 U.S.C. 112(b) or 35 U.S.C 112(pre-AIA ), second paragraph, has been withdrawn.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest an automotive lighting device comprising a plurality of solid-state light sources configured to emit light with light source centers being in a plane perpendicular to the light emission direction, a light guide with a reception inlet which projects an optical profile on the closest light source plane according to the light direction, the optical profile having an optical center, 70% of the light source centers are closer to the optical profile than the optical center, wherein each light source comprises a case which has a case surface between 1 and 3 mm the distance between he two closes light sources is greater than 1.25 times the square root of the case surface of the light sources comprising these two closest light sources centers as specifically called for the claimed combinations.
The closest prior art, Schall (US 2019/0309923) in view of Lee et al. 2019/0048541 Hereinafter Lee) teach several limitations and their specifics as taught in the office action dated 12/08/2021.
However Schall in view of Lee fails to disclose each light source comprises a case which has a case surface with a side between 1,, and 3mm, and wherein each light source is surrounded by a copper area which is greater than 3 times an area of the case surface as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Schall reference in the manner required by the claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T EIDE/Examiner, Art Unit 2875